BUEGESS, J.
This is an election contest for a seat in the house of delegates, held in the nineteenth ward of the-city of St. Louis, on the second day of April, 1895.
Plaintiff had judgment in the trial court, whereupon defendant appealed to the St. Louis Court of .Appeals, by which the cause was certified to this court because of its. want of jurisdiction, a constitutional question being inyolyed.
The appellant has failed to comply with rules 11, 12 and 13 of this court, requiring the filing of a printed abstract of the pleadings and record, with “a complete index at the end,” and we therefore dismiss the appeal. [Cunningham v. Railroad, 110 Mo. 208; Garrett v. Kansas City Coal Mining Co., 111 Mo. 279; Brand v. Cannon, 118 Mo. 595; Snyder v. Free, 102 Mo. 325; Long v. Long, 96 Mo. 180;, Craig v. Scudder, 98 Mo. 664.]
GaNtt, P. J., and Shebwood, J., concur.